Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-7, 9, 10, and 13-20 are pending.  Claims 8, 11, and 12 have been canceled.  Note that, Applicant’s amendment and arguments filed March 9, 2022, have been entered.  
Applicant’s election without traverse of Group I, claims 1-16, in the reply filed on December 1, 2021, is acknowledged.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 1, 2021.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 23, 2022, has been entered.
Objections/Rejections Withdrawn
	The following objections/rejections as set forth in the Office action mailed 1/13/22 have been withdrawn:
	 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9, 10, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Man et al (US 2004/0157760) in view of Vinson et al (US 2013/0139856).
	Man et al teach a solid alkaline cleaning composition including encapsulated bleach.  See Abstract.  The compositions may be in the form of a powder, flake, granule, pellet, tablet, solid block, etc.  See para. 5.  The compositions contain an alkalinity source in amounts from 20 to 70% by weight, a sequestrant/builder in amounts from 5 to 60% by weight, 1 to 50% by weight of a surfactant which may be nonionic and anionic surfactants, etc.  See para. 83.  Suitable sources of alkalinity include alkali metal carbonate, alkali metal silicate, etc., and mixtures thereof.  See paras. 39-44.  Suitable sequestrants include polycarboxylates such as polyacrylic acid, polyacrylate, EDTA, etc., and mixtures thereof.  See paras. 50-70.  Suitable surfactants include amine oxides, linear and secondary alcohol ethoxylates, linear alkyl benzene sulfonates, alkyl sulfates, sulfated alcohol ethoxylates, etc.  See paras. 18-38.  Note that, amine oxides as taught by Man et al are the same as recited by instant claim 6.  The compositions will be formulated such that during use in aqueous cleaning operations the wash water will have a pH of between about 7 and about 14, more preferably from 7 to about 11.  See para. 110.   Note that, the Examiner asserts that the broad teachings of Man et al would suggest compositions having the same stability properties as recited by the instant claims because Man et al teach compositions containing the same components in the same amounts as recited by the instant claims and further, such properties would flow naturally from the teachings of Man et al.  
	Man et al do not teach a multi-use pressed solid or a multi-use pressed solid composition containing an alkali metal carbonate, a chelating agent, am amphoteric surfactant, an anionic surfactant, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Vinson et al teach compositions for use in open washing devices and methods of cleaning articles in open washing devices using the disclosed compositions.  See Abstract.  In some embodiments, the disclosed method starts with a solid composition that is mixed with water and is dispensed into the open washing device to form the use composition.  The solid composition is preferably a multi-use solid block that can be made by casting, extrusion, or pressing.  See para. 7 and 8.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate the solid as taught by Man et al into a multi-use pressed solid, with a reasonable expectation of success, because Vinson et al teach the formulation of a similar solid composition into a multi-use pressed solid and further, Man et al teach the formulation of solid compositions in general which may be formed by extrusion, etc.  
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a multi-use pressed solid composition containing an alkali metal carbonate, a chelating agent, an amphoteric surfactant, an anionic surfactant, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of Man et al suggest a multi-use pressed solid composition containing an alkali metal carbonate, a chelating agent, am amphoteric surfactant, an anionic surfactant, and the other requisite components of the composition in the specific amounts as recited by the instant claims. 
Response to Arguments
	With respect to the rejection of the instant claims under 35 USC 103 using Man et al, Applicant states that Man et al do not hint at or suggest that sodium metasilicate anhydrous or sodium silicate provide soft metal protection and a dimensionally stable pressed solid, while sodium metasilicate does not.  In response, note that, Vinson et al has now been relied upon as a secondary reference for its teaching of a multi-use pressed solid, as set forth above.  The Examiner asserts that the broad teachings of Man et al in view of Vinson et al would suggest compositions having the same soft metal protection and stability properties as the compositions recited by the instant claims because Man et al in view of Vinson et al teach compositions containing the same components in the same amounts as recited by the instant claims and further, such properties would flow naturally from the teachings of Man et al in view of Vinson et al.  Note that, while Man et al do not specifically mention or discuss corrosion inhibiting properties of sodium silicate, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.  Note that, while there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the applicant to make the claimed invention.  In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972).  See MPEP 2144.  To render an invention obvious, the prior art does not have to address the same problem addressed by a patent applicant.  KSR Int’l Co. v. Teleflex Inc., 550, U.S. 398, 420 (2007); see also, In re Beattie, 974 F.2d 1309, 1312 (Fed. Cir. 1992) (“As long as some motivation or suggestion to combine the references is provided by the prior art taken as a whole, the law does not require that the references be combined for the reasons contemplated by the inventor.”).  The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) (The prior art taught combustion fluid analyzers which used labyrinth heaters to maintain the samples at a uniform temperature. Although appellant showed an unexpectedly shorter response time was obtained when a labyrinth heater was employed, the Board held this advantage would flow naturally from following the suggestion of the prior art.). See also Lantech Inc. v. Kaufman Co. of Ohio Inc., 878 F.2d 1446, 12 USPQ2d 1076, 1077 (Fed. Cir. 1989), cert. denied, 493 U.S. 1058 (1990) (unpublished — not citable as precedent) ("The recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention.").  See MPEP 2145(II.).  Thus, the Examiner asserts that the teachings of Man et al in view of Vinson et al are sufficient to render the claimed invention obvious under 35 USC 103. 
Further, Applicant states that comparative data has been provided in the instant specification which is sufficient to show the unexpected and superior properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims.  Specifically, Applicant states that Example 5, Table 4, and Figure 6 of the instant specification provide comparative data showing that the claimed invention provides unexpected and superior corrosion inhibiting properties and composition stability in comparison to compositions falling outside the scope of the instant claims.  In response, note that, the Examiner asserts that the comparative data provided in the instant specification is not sufficient to show the unexpected and superior properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims.  The comparative data provided in the instant specification is not commensurate in scope with the instant claims.  For example, the instant claims are open to an alkali metal carbonate in any amount, a broad group of chelants in any amount, any amphoteric surfactant in any amount, any anionic surfactant in any amount, and sodium silicate and/or sodium metasilicate anhydrous in an amount, while the instant specification provides data with respect to only several specific embodiments which is not commensurate in scope with the instant claims.  Note that, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980); See MPEP 716.02(d)(I).  Applicant has not provided on this record a sufficient basis for concluding that the generic scope of protection sought by claim 1 is reasonably commensurate with the showing of alleged unexpected results.  See In re Greenfield, 571 F.2d 1185, 1189 (CCPA 1978) (obviousness rejection affirmed because evidence establishing that one (or a small number of) species gives unexpected results is inadequate proof); In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005) (Even assuming that the results were unexpected, Harris needed to show results covering the scope of the claimed range.  Alternatively, Harris needed to narrow the claims).   Note that, the evidence in the Specification is not commensurate in scope with the appealed claims.  In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983) (concluding that unexpected results “limited to sodium only” were not commensurate in scope with claims to a catalyst having an “alkali metal metal”.  Appellants have not established that the results using the single embodiment in (Example 3) is representative of the results which would be obtained over the broad scope of compositions covered by the claims).
	Additionally, while the data provided in Figures 6 of the instant specification appear to show that the claimed composition provided compositional stability, it also appears that compositions made with sodium gluconate have compositional stability, at least until day 21.  Thus, the Examiner asserts that the comparative data provided in the instant specification is not sufficient to show the unexpected and superior properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Remaining references cited but not relied upon are considered to be cumulative to or less pertinent than those relied upon or discussed above.
Applicant is reminded that any evidence to be presented in accordance with 37 CFR 1.131 or 1.132 should be submitted before final rejection in order to be considered timely.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        


/G.R.D/May 31, 2022